Citation Nr: 1818508	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  13-09 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for gastrointestinal condition.

3.  Entitlement to service connection for dry eye syndrome.

4.  Entitlement to service connection for restrictive lung disease (claimed as shortness of breath).

5.  Entitlement to service connection for headaches.

6.  Entitlement to an initial compensable rating for lumbar spine arthritis for the period prior to August 6, 2014, and in excess of 20 percent disabling thereafter.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1986 to February 1987, May 2000 to November 2000, December 2001 to August 2002, and June 2008 to June 2009.  Records indicate the Veteran is in receipt of the Combat Action Badge and is a Persian Gulf veteran with service in Kuwait.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The January 2010 rating decision granted service connection for lumbar spine arthritis with an initial non-compensable rating, effective June 26, 2009.  In a June 2016 rating decision, the RO increased the Veteran's disability rating to 20 percent, effective August 6, 2014.  This increase is reflected on the title page.

In March 2017, the Veteran testified at a Travel Board hearing in Chicago, Illinois, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of (1) entitlement to service connection for a bilateral hearing loss disability; (2) entitlement to service connection for gastrointestinal condition; (3) entitlement to service connection for dry eye syndrome; (4) entitlement to service connection for restrictive lung disease (claimed as shortness of breath); (5) entitlement to an initial compensable rating for lumbar spine arthritis for the period prior to August 6, 2014, and in excess of 20 percent disabling thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all reasonable doubt in his favor, the Veteran has a current headache disability that was incurred in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for headaches have been satisfied.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), 3.304(d) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veteran's claim for entitlement to service connection for headaches is being granted herein.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

At the outset, the Board notes that the Veteran is a combat veteran in receipt of the Combat Action Badge.  Where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154 (b) and its implementing regulation, 38 C.F.R. § 3.304 (d), are applicable.  These provisions ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation, if the evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154 (b); 38 C.F.R. § 3.304 (d); see also Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996) (providing that "satisfactory evidence" means "credible evidence"). 

Section 1154(b) aids applicable claimants by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette, 82 F.3d at 392.  The fact that section 1154(b) establishes an event and injury during service does not end the matter, as the provision does not mean that a grant of service connection is presumed for veterans who were injured in combat.  Even when the section 1154(b) combat presumption applies, a claimant must still show that a present disability exists and that there is a causal relationship between the present disability and the injury incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). 

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C. § 1154 (a); 38 C.F.R. § 3.303 (a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence"). 

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

The Veteran seeks service connection for headaches.  He states that he has non-stop headaches and migraines, and began seeking help from the VA since he was discharged from service.  See April 2010 Statement.

The Board finds that entitlement to service connection for headaches is warranted.  The evidence shows that the Veteran was afforded a VA examination in January 2013.  The examiner noted a condition of "Migraine including migraine variants."  Further, the examiner noted that the Veteran contends that while deployed in Afghanistan he developed unilateral throbbing headaches with photo/phonophobia, as well as nausea, some transient dizziness and four incapacitating and prostrating headaches per month for at least twenty-four hours each.  The examiner opined that it was at least as likely as not (50 percent or greater probability) that the Veteran's disability was incurred in or cause by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran clearly had migraine in the timeframe while he was deployed in Afghanistan and they have continued to the present time.  He had no history of headaches prior to this deployment.  It is more likely than not that the migraines occurred de novo and not necessarily due to any "toxic exposure" from the environment in Afghanistan.  Nevertheless, they were incurred while in the military.

The Board finds that the Veteran has satisfied all three elements of service connection.  He clearly satisfies the first in that he has a current diagnosis for migraines.  Regarding the second element, the Veteran claims that he developed headaches while in service in Afghanistan.  The Veteran is competent to so report and the Board finds his allegations to be credible.  Finally, the examiner's January 2013 opinion provided the necessary nexus linking the Veteran's claimed disability to service.

The Board is aware of a second VA opinion that was issued in February 2013, in which the examiner reversed his opinion regarding the Veteran's headaches.  In this opinion, the examiner found that that the claimed condition was less likely than not  incurred in or caused by the claimed in-service injury, event, or illness.  However, the Board finds this opinion to be inadequate because it appears to disregard the Veteran's statements about the onset of his headaches in service.  In addition, this opinion appears to have been generated in response to February 2013 emails from a decision review officer suggesting that the examiner's reliance on the Veteran's statements about the onset of his headaches was in error.  The Veteran is competent to report his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (noting that lay testimony is competent to establish observable symptomatology)).  Neglecting these statements, as the second opinion does, renders the resulting opinion inadequate.  The Board therefore, places little to no probative weight on this opinion.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for headaches is warranted.


ORDER

Entitlement to service connection for headaches is granted.




REMAND

The Board finds that additional development is needed prior to final adjudication of the remaining issues on appeal.  At the March 2017 hearing, the Veteran testified that his hearing has gotten worse since his last May 2016 VA examination.  In addition, the May 2016 examiner noted that the puretone test results taken for this examination were not valid for rating purposes.  The examiner recommended that the audiogram and word recognition testing be repeated.  The Board will remand to afford the Veteran a new examination to address his claimed bilateral hearing loss disability.

The Veteran was afforded a VA examination in January 2013 regarding a claimed gastrointestinal condition.  The examiner noted no diagnosis of an intestinal condition.  The examiner opined that it was less likely than not that the Veteran's claimed intestinal condition was incurred from environmentally toxic/ hazardous exposure.  The record indicates that the Veteran is a Persian Gulf veteran.  As such, he may qualify for service connection via a qualifying chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.  However, the VA examiner did not discuss if the Veteran has such a qualifying chronic disability.  Therefore, the Board finds that the January 2013 medical opinion is not sufficient regarding a potential Gulf War Syndrome claim and a new opinion must be provided.  In addition, the Board finds that there may be outstanding VA treatment records pertaining to this claimed disability.  At the March 2017 hearing, the Veteran stated that he regularly goes to the VA for treatment for his gastrointestinal problems, however, the most recent VA treatment records are from 2016.  The Board will remand to obtain any outstanding treatment records.

The Veteran was afforded a VA examination in January 2013 regarding his claimed restrictive lung disease disability (claimed as shortness of breath).  The examiner noted a diagnosis of asthma and restrictive lung disease.  The examiner wrote that the Veteran is a life-long smoker and reports increasing shortness of breath over the last several years with exertion.  The examiner noted that the Veteran has never been treated for any pulmonary disease.  The examiner opined that the Veteran's respiratory condition is less likely than not related to the environmental conditions in Afghanistan; rather, it is more likely that any respiratory condition that he has is due to smoking.  However, at the March 2017 hearing, the Veteran stated that he does not smoke and has never smoked.  A review of the Veteran's treatment records suggest that he has been treated for tobacco cessation, but this might be attributable to the Veteran's admitted use of chewing tobacco.  In addition, the Board notes that more recent VA treatment records from January 2016 note a diagnosis of chronic obstructive pulmonary disease (COPD), as well as obstructive sleep apnea.  Given these discrepancies, as well as the fact that the examiner did not address whether the Veteran's claimed symptoms constitute a qualifying chronic disability relating to his Gulf War service, the Board will remand to afford the Veteran a new examination.

Regarding the Veteran's claim for service connection for dry eye syndrome, at the March 2017 hearing, the Veteran stated that he had dry-eye prior to service, but that his service made it worse.  He states that in Kuwait he ran into a sandstorm and that's when he started having problems and his eyes got really worse.  He stated that since Kuwait, he needs to wear sunglasses all the time.  At the hearing, the Veteran's wife testified that her husband wears sunglasses all the time and has done so since 2000-2001.  The record shows that the Veteran wore sunglasses to the hearing.  The Veteran was afforded a VA examination for his claimed eye disability in December 2009.  The Veteran's chief complaint was that it was hard to focus while trying to read and he has to shift paper around, his eyes start watering, he cannot focus, and then may get a headache.  He stated that he believes his condition has worsened since he spent time in Afghanistan.  The examiner was not able to review the Veteran's claim file, however, she opined that the Veteran has dry eye syndrome in both eyes, which causes tearing and fluctuating vision.  The Veteran's dry eye syndrome is likely exacerbated by his Alopecia (diagnosed at the age of 17), as he has no eyelashes present on either eye, which help to protect the corneal surface from debris.  She opined that it is possible that serving in desert conditions cause temporary worsening of symptoms, but does not appear to have had any long-term effect.  The examiner did not note that the Veteran wears sunglasses.  VA treatment records from 2009, 2010, 2011, and 2013 report that the Veteran was wearing sunglasses to various appointments.  However, it is not clear to the Board that the problems the Veteran complains of presently (i.e. light-sensitivity), which necessitate the wearing of sunglasses, are the same as the dry-eye diagnosed by the examiner in December 2009.  The Board will remand for clarification of the Veteran's diagnosis and to obtain an opinion regarding the etiology of the Veteran's claimed disability.

Finally, at the March 2017 hearing, the Veteran testified that his lumbar spine arthritis has worsened since his August 2014 VA examination.  He testified he has less mobility and pain.  The Veteran is competent to describe his symptoms.  Under these circumstances, VA cannot rate the service-connected disability without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the appeal is REMANDED for the following action:

1.  After securing any necessary consent forms from the Veteran, obtain all outstanding treatment records, to include any VA and/or private treatment records if relevant to this appeal.  Steps to obtain and associate these records should be documented in the claim file.  If identified records cannot be obtained, this also should be noted in the claim file.

2.  Upon completion of the above, schedule the Veteran for the appropriate VA examinations addressing the claimed disabilities below.  The examiner(s) should be provided with a copy of the claim file and a review of the claim file should be noted in any subsequent report.  For all examinations, all necessary development should be taken.  The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

A detailed rationale should be furnished for all opinions.

Bilateral hearing loss:  Schedule the Veteran for an examination to address the etiology of his claimed bilateral hearing loss disability.  The examiner is asked to provide an opinion addressing whether the Veteran's bilateral hearing loss disability (if any) is at least as likely as not (i.e., a 50 percent or greater probability) caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.

Gastrointestinal condition:  Schedule the Veteran for an examination to address the etiology of his claimed gastrointestinal condition.  (a) For any gastrointestinal disability, the examiner should indicate whether the complaints can be attributed to an underlying disease process or other pathology.  If not, this should be specifically noted.  (b) If any symptoms can be attributed to an underlying disability, the examiner is asked to provide an opinion whether it is at least as likely as not that the disability was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.  (c) In the alternative, if the Veteran's gastrointestinal disability is determined not to be associated with a known clinical diagnosis, the examiner must indicate whether such symptoms are manifestations of a (i) qualifying chronic disability due to an undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorder (excluding structural gastrointestinal diseases).  If a medically unexplained chronic multisymptom illness is diagnosed, the examiner must identify and explain the elements supporting the diagnosis. 

Restrictive lung disease:  Schedule the Veteran for an examination to address the etiology of his claimed restrictive lung disease.  (a) For any restrictive lung disease identified, the examiner should indicate whether the complaints can be attributed to an underlying disease process or other pathology.  If not, this should be specifically noted.  (b) If any symptoms can be attributed to an underlying disability, the examiner is asked to provide an opinion whether it is at least as likely as not that the disability was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.  (c) In the alternative, if the Veteran's restrictive lung disease is determined not to be associated with a known clinical diagnosis, the examiner must indicate whether such symptoms are manifestations of a (i) qualifying chronic disability due to an undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, such as a chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorder (excluding structural gastrointestinal diseases).  If a medically unexplained chronic multisymptom illness is diagnosed, the examiner must identify and explain the elements supporting the diagnosis. 

In addition, the examiner is asked to address the Veteran's contentions that he is not a life-long smoker.  The examiner is also asked to address the Veteran's known diagnoses of asthma, restrictive lung disease, COPD, and obstructive sleep apnea.  

Dry eye syndrome:  Schedule the Veteran for an examination to address the etiology of his claimed eye disability.  (a) For any eye disability identified, the examiner should indicate whether the complaints can be attributed to an underlying disease process or other pathology.  If not, this should be specifically noted.  (b) If any symptoms can be attributed to an underlying disability, the examiner is asked to provide an opinion whether it is at least as likely as not that the disability was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.  (c) In the alternative, if the Veteran's eye disability is determined not to be associated with a known clinical diagnosis, the examiner must indicate whether such symptoms are manifestations of a (i) qualifying chronic disability due to an undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, such as a chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorder (excluding structural gastrointestinal diseases).  If a medically unexplained chronic multisymptom illness is diagnosed, the examiner must identify and explain the elements supporting the diagnosis. 

In addition, the examiner is asked to specifically address the Veteran's contentions that his eye disability started in Kuwait and that he has had to wear sunglasses since that time.  In particular, the examiner should address what relationship the Veteran's claimed light sensitivity has to do with the diagnosed dry-eye disability.  The examiner is also asked to address the Veteran's diagnosed Alopecia (diagnosed at the age of 17) and its effect on any claimed diagnosed eye disability.

Lumbar spine arthritis:  Schedule the Veteran for an examination to address the current severity of his service-connected lumbar spine arthritis disability.  The examiner is asked to specifically provide range of motion testing (ROM) for active motion, passive motion, weight-bearing, and nonweight-bearing.  

The examiner must discuss pain for ROM movements on active, passive, and repetitive use testing.  The examiner is asked to address the following questions:

(a)  Are any ROM movements painful on active, passive, and repetitive use testing?  If yes, identify whether active, passive, and repetitive use.

(b)  If yes (there are painful movements), does the pain contribute to functional loss or additional limitation of ROM? Please further describe the functional loss or additional limitation of ROM.

(c)  If no (the pain does not contribute to functional loss or additional limitation of ROM), explain why the pain does not contribute.

In addition, the examiner must discuss pain when used in weight-bearing or in nonweight-bearing.  The examiner is asked to address the following questions:

(a)  Is there pain when the joint is used in weight-bearing or nonweight-bearing?  If yes, identify whether weight-bearing or nonweight-bearing.

(b)  If yes (there is pain when used in weight-bearing or nonweight-bearing), does the pain contribute to functional loss or additional limitation of ROM?  Please further describe these limitations.

(c)  If no (the pain does not contribute to functional loss or additional limitation of ROM), explain why the pain does not contribute.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


